Citation Nr: 1041973	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
prior to January 6, 2010.


REPRESENTATION

Appellant represented by:	James H. Dawdy, Jr., Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother, G.P.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The Veteran's informal claim for TDIU, associated with 
his initial rating claim for posttraumatic stress disorder 
(PTSD), was received by the RO on October 31, 2005.  

In May 2010, the Veteran and his brother presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  The Veteran submitted additional 
evidence on the day of his hearing.  This evidence has not yet 
been considered by the RO, the Agency of Original Jurisdiction 
(AOJ).  However, because this evidence was submitted with a 
waiver of RO consideration, the Board accepts it for inclusion in 
the record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2010).

In an April 2010 Supplemental Statement of the Case (SSOC), the 
RO indicated that entitlement to TDIU had been granted effective 
January 6, 2010.  The Veteran was also assigned a 100 percent 
rating for PTSD on that date.  However, no formal rating decision 
awarded TDIU.  In any event, the central question in this case is 
whether the Veteran meets the criteria for TDIU prior to January 
6, 2010.  This issue was discussed in detail with the Veteran at 
the May 2010 Travel Board hearing.  See e.g., hearing testimony 
at pages 10-11.  However, the Board will not characterize the 
issue on appeal as a formal effective date issue, since there has 
been no formal rating decision that assigned TDIU, followed by a 
Notice of Disagreement (NOD) as to the effective date assigned 
within one year of the decision.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 299-300 (2006) (a claimant who has not timely appealed 
an effective date issue cannot subsequently make a "freestanding 
claim" for an earlier effective date for that benefit).  
Regardless, since the present decision is in effect awarding the 
Veteran a TDIU back to October 31, 2005, the particular 
characterization of the issue on appeal is of no consequence.  

FINDINGS OF FACT

1.  Prior to January 6, 2010, the Veteran has one service-
connected disability - PTSD, rated as 70 percent disabling.  
Therefore, prior to January 6, 2010, the combined service-
connected disability rating is 70 percent, meeting the percentage 
criteria for TDIU (under the combined rating table).  

2.  From October 31, 2005 to January 6, 2010, the Veteran's 
service-connected PTSD prevents him from securing or following a 
substantially gainful occupation.


CONCLUSION OF LAW

From October 31, 2005 to January 6, 2010, the criteria for 
entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any 
event, since the Board is granting the TDIU claim at issue, there 
is no need to discuss in detail whether there has been compliance 
with the notice and duty to assist provisions of the VCAA because 
even if, for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.



Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered to 
exist when there is any impairment which is sufficient to render 
it impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability 
may or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which the 
Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard to 
any nonservice-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to secure 
employment due to his service-connected PTSD.  He states that he 
retired from his job as a construction truck driver in February 
2003, due to symptoms of his PTSD.  He had worked in this 
position for 33 years.  Towards the end of his career, due to his 
PTSD symptoms, he says it was quite difficult to work.  Thus, he 
took early retirement.  He prefers to be socially isolated, 
making any employment position ultimately unsustainable.  When he 
did interact with people at his work, the relationships were 
volatile, especially in his later years.  He has had continuous 
PTSD mental health treatment from VA since 2005.  He is currently 
63 years of age.  He has two years of a college education.  See 
May 2010 hearing testimony; April 2007 personal statement; August 
2008 NOD; September 2006 VA Form 21-8940 (Application for 
Increased Compensation Based on Unemployability); September 2008 
and May 2010 attorney letters; January 2010 VA psychiatric 
examination.    

In this case, prior to January 6, 2010, the Veteran has one 
service-connected disability:  PTSD, rated as 70 percent 
disabling.  The combined service-connected disability rating is 
70 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  
Therefore, prior to January 6, 2010, the percentage criteria for 
TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, prior to January 
6, 2010.  Id.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of evidence 
contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU.  There is a 
significant amount of circumstantial evidence in support of the 
Veteran's claim.  The Veteran, his brother, and his attorney have 
submitted credible lay statements and testimony as to the current 
severity of his service-connected PTSD, and its severe impact on 
his ability to function socially and at work.  In addition, a 
January 2010 VA psychiatric examiner opined that the Veteran had 
"total occupational and social impairment" due to PTSD.  He has 
not had a job since 2003.  The examiner added that his PTSD 
symptoms prevent him from gainful employment.  It was noted his 
existence is isolated, almost to the extreme.  This 
uncontroverted medical opinion provides important evidence in 
support of the Veteran's claim.  In addition, an earlier June 
2007 VA examiner assessed that the Veteran was unemployable 
secondary to PTSD, although no reasons and bases were provided.  
The Veteran's brother also submitted a May 2010 statement 
asserting that the Veteran has been unemployable for many years.  
Moreover, VA treatment records dated from 2005 to the present 
also reveal significant treatment and symptoms for the Veteran's 
PTSD. He has documented low Global Assessment of Functioning 
(GAF) scores - 42 at the July 2006 VA examination, 40 at the 
January 2010 VA examination, and 50 at an October 2005 VA PTSD 
assessment.  GAF scores of 41-50 illustrate "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  Moreover, prior to January 6, 2010, his 70 
percent rating for PTSD under the general rating formula for 
mental disorders represents occupational and social impairment 
with difficulty in adapting to stressful circumstances (including 
work or a work like setting) and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  He also has been participating in 
continuous VA individual and group therapy in his VA treatment 
records since 2005, which attest to the significance of his 
service-connected PTSD in his personal interactions and daily 
life.  The Board finds all of this evidence is entitled to 
significant probative value in support of a TDIU award prior to 
January 6, 2010.  In short, there is clear, credible, and 
probative medical and lay evidence in support of a TDIU in the 
present case prior to January 6, 2010.  

The Board also realizes the significance of the Veteran's current 
advancing age (63) and some of his nonservice-connected 
disorders.  But overall, there is little evidence that any 
significant nonservice-connected disorders greatly impact his 
employability.  In this regard, notably, a December 2009 VA 
general medical examiner opined that the Veteran's other medical 
disorders did not impact physical or sedentary employment because 
he was asymptomatic at present.  Nonetheless, this does not serve 
as negative evidence against the TDIU claim, since the VA 
examiner did not assess the severity of the Veteran's one 
service-connected disability (his PTSD).  

As to the reasons for his retirement, there is no evidence from 
his employer that he specifically retired from his truck driver 
job in 2003 due to his service-connected PTSD.  In addition, once 
again, his advancing age and nonservice-connected disorders 
cannot be considered for purposes of TDIU.  38 C.F.R. § 4.19.  
Although there is some evidence suggesting the Veteran may have 
originally retired due to his advancing age in 2003, voluntary 
retirement does not necessarily show employability and should not 
be used as the only evidence of employability.  Careful 
consideration has been given here to distinguishing a worsened 
disability that would now cause unemployability from prior 
unemployment simply due to retirement.  Here, the available 
evidence has been evaluated as demonstrating that, regardless of 
the reasons for the Veteran's earlier retirement in 2003, by 
October 2005 he would not have been able to secure or follow a 
substantially gainful occupation as a result of his service-
connected PTSD.  38 C.F.R. § 4.16(a).  His service-connected PTSD 
has been assessed at a high 70 percent level since October 2005.  
In sum, even with consideration of his nonservice-connected 
disorders and age and retirement, the evidence of record clearly 
shows that prior to January 6, 2010, the Veteran's service-
connected PTSD, standing alone, prevents him from securing 
employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

It will also be remembered that a person may be too disabled to 
engage in employment although he or she is up and about and 
fairly comfortable at home or upon limited activity, such as the 
Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a Veteran 
does not have to prove that he or she is 100 percent unemployable 
in order to establish an inability to maintain a substantially 
gainful occupation, as required for a TDIU award pursuant to 
38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 
(Fed. Cir. 2001).  

The Board emphasizes that there is no specific negative medical 
opinion of record against the TDIU claim.  VA may not order 
additional development for the sole purpose of obtaining evidence 
unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 
305, 312 (2003).  Therefore, since there is favorable evidence of 
record in support of entitlement to TDIU, no additional 
development is necessary.  

In conclusion, prior to January 6, 2010, the Board finds that the 
evidence supports a finding of TDIU.  38 C.F.R. § 4.3.  That is, 
prior to January 6, 2010, the Veteran has been assessed as 
unemployable by VA due to his service-connected PTSD.  In other 
words, the Board is satisfied that the Veteran's service-
connected PTSD clearly prevents him from securing or following 
substantially gainful employment.  38 C.F.R. § 4.16.  
Accordingly, the appeal is granted.

In granting TDIU, the Board finds that the TDIU appeal actually 
stems from a claim for service connection for PTSD, which was 
received by the RO on October 31, 2005.  During the course of the 
service connection claim, the Veteran submitted evidence of 
unemployability.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the record, 
is not a separate "claim" for benefits, but rather, can be part 
and parcel of a claim for an initial rating for a disability).  
See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson 
v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the 
Board finds the evidence of record reasonably raised the issue of 
entitlement to a TDIU as an element of the initial rating claim 
for PTSD that was already on appeal.  As such, his TDIU rating is 
effective from October 31, 2005, the date his initial service 
connection claim for PTSD was received.  


ORDER

A TDIU is granted, effective October 31, 2005.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


